DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Opremcak (US 2006/0121100 A1) in view of Putnins (U.S. 2015/0342900 A1).
     Opremcak teaches a backing (element 12) that may be a film or nonwoven that is coated with adhesive with an absorbent pad member (element 16) that contains a bleaching agent (abstract, section 0010).  The backing element may be any desired shape or size (section 0019).  Opremcak fails to teach holes in the backing.  Putnins also teaches a backing (element 12) that has an attached pad with a treatment substance to be delivered to a substrate or the skin of a user (section 0009).  The backing layer may be any shape (section 0021) and maybe provided with holes to allow ventilation of the skin area under the backing (0023).  The instant invention claims a backing layer with an adhesive coating and an absorbent pad with a cleaning substance designed to be applied to a substrate with holes in the backing layer.  It would have been obvious to one of ordinary skill in the art to have placed ventilation holes in the backing of Opremcak in order to allow ventilation of the skin or substrate below the backing layer because of the teachings of Putnins.  Providing the backing and absorbent pad to fit any desired area to be treated is taken as being within the ordinary skill of the art given the teachings of the reference to vary the shape of the treatment device.  No particular weight is given to grout as being the intended use of the claimed device as the combination of the references has the same structure as the instant claimed device.  The device of the combination is taken as being capable of being applied to grout to clean it with a bleaching agent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783